Robert Husek, relator, commenced this mandamus action to compel respondent, Judge Shirley Strickland-Saffold, to rule on his Motion for Jail Time Credit filed December 28, 1998, in Case No. CR-344567. On May 5, 1999, respondent moved for summary judgment and attached a certified copy of a journal entry signed by respondent and filed in Case No. CR-344567 that grants relator 151 days of credit for jail time served. Accordingly, this case is dismissed as moot. Costs to respondent.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE